DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, and sub-species 1 and 5 in the reply filed on 3/29/2021 is acknowledged. Claims 5, 29, 31-33, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, species, and sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



The phrase "slightly smaller in diameter" in claims 19 and 48 is a relative phrase which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction and/or clarification is required.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 22 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14-20, 22-25, 28, 36, 38-48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (US Pub. No. 2016/0199177; hereinafter Spence).
Spence discloses the following regarding claim 1: a heart valve prosthesis for replacing a diseased native valve in a heart of a patient, the valve prosthesis comprising: a compressible and expandable frame structure (10) (Figs. 1A, 4D-7D; paras. 0123-0124); a valve segment (14, 16) disposed within the frame structure (Figs. 1A, 4D-7D), the valve segment comprising a biocompatible one-way valve (Figs. 1A, 4D-7D; para. 0094); and an anchor (30) configured to encircle an outer periphery of the frame structure (Figs. 1A, 4D-7D), wherein the anchor comprises a spiral wire (Figs. 1A-2A, 4D-5B, 6A-7D) and a free end (lower end portion of element 30), the free end having a larger radius of curvature than the spiral wire (Figs. 1A, 2A, 4C-5B, 5G-5H, 7A-7D-1, where particularly upon its insertion and expansion into the patient, the lower end of element 30 extends farther outward than the upper portions of element 30), wherein the free end is configured to capture chordae tendineae of the native valve when the anchor is rotated within the heart (Figs. 1A-2A, 4D-5B, 6A-7D; paras. 0123-0130, where the shape and flexible/expandable nature of element 30 allows it to be fully capable of capturing the chordae tendinae of the native valve).  
Spence discloses the following regarding claim 2: the valve prosthesis of claim 0, wherein the free end is configured to guide the spiral wire through a commissure of a native valve of a patient (Figs. 1A-2A, 4D-5B, 6A-7D; paras. 0123-0130, where the shape and flexible/expandable nature of the lower end portion of element 30 allows it to be fully capable of guiding the rest of the wire through the native valve).  

Spence discloses the following regarding claim 14: the valve prosthesis of claim 0, wherein the frame structure is configured for expanding within a native valve of a patient (paras. 0123-0130).  
Spence discloses the following regarding claim 15: the valve prosthesis of claim 0, wherein the frame structure has a compressed state sized and dimensioned for percutaneous insertion and an expanded state sized and dimensioned for implantation in a native valve of a patient (Figs. 6A-7D; paras. 0123-0130).  
Spence discloses the following regarding claim 16: the valve prosthesis of claim 0, wherein the frame structure comprises first (upper end of element 10, as shown in Fig. 7D-1) and second (lower end of element 10, as shown in Fig. 7D-1) opposite ends, the first end configured to extend above a native valve and the second end configured to extend below the native valve when the valve prosthesis is positioned across the native valve (Fig. 7D-1).  
Spence discloses the following regarding claim 17: the valve prosthesis of claim 0, wherein the frame structure comprises an expandable stent (paras. 0123-0130).  
Spence discloses the following regarding claim 18: the valve prosthesis of claim 0, wherein the frame structure comprises a generally tubular expanded shape (Figs. 1A, 4D-7D).  
Spence discloses the following regarding claim 19: the valve prosthesis of claim 0, wherein the frame structure comprises an expanded outer periphery (Figs. 7C-7D) and a compressed outer periphery (Fig. 7B) when subject to an external radial force, wherein the compressed outer periphery is slightly smaller in diameter than the expanded outer periphery (Figs. 7B-7D; paras. 0123-0130).  

Spence discloses the following regarding claim 22: the valve prosthesis of claim 0, wherein at least a portion of the valve segment is positioned within at least a portion of the frame structure (Figs. 1A, 4D-7D).  
Spence discloses the following regarding claim 23: the valve prosthesis of claim 0, wherein the valve segment comprises at least one leaflet (14, 16) having an inner layer (interior portion of elements 14, 16) and an outer layer (exterior portion of elements 14, 16), and wherein the frame structure is attached to the outer layer at one or more ends of the frame structure (Figs. 1A, 4D-7D; para. 0094).  
Spence discloses the following regarding claim 24: the valve prosthesis of claim 0, wherein the valve segment comprises a plurality of leaflets (14, 16).  
Spence discloses the following regarding claim 25: the valve prosthesis of claim 0, wherein the valve segment comprises two leaflets (14, 16).  
Spence discloses the following regarding claim 28: the valve prosthesis of claim 0, wherein the anchor and the frame structure are adapted to be independently and separately expanded (Figs. 7B-7D; paras. 0123-0130).  
Spence discloses the following regarding claim 36: a heart valve prosthesis for replacing a diseased native valve in a patient, the valve prosthesis comprising: a compressible and expandable frame structure (10) (Figs. 1A, 4D-7D; paras. 0123-0124); a valve segment (14, 16) disposed within the frame structure (Figs. 1A, 4D-7D; para. 0094) comprising a biocompatible one-way valve (para. 0094); and an anchor (30) disposed radially outward from the frame structure (Figs. 1A-2A, 4D-5B, 6A-7D), wherein the anchor comprises a spiral member (Figs. 
Spence discloses the following regarding claim 38: the valve prosthesis of claim 0, wherein the spiral member comprises a wire or a flat ribbon (Figs. 2A, 5A).  
Spence discloses the following regarding claim 39: the valve prosthesis of claim 36, wherein the free end is configured to encircle a larger radius than the spiral member when the anchor is rotated (Figs. 1A, 2A, 4C-5B, 5G-5H, 7A-7D-1, where particularly upon its insertion and expansion into the patient, the lower end of element 30 extends farther outward than the upper portions of element 30).  
Spence discloses the following regarding claim 40: the valve prosthesis of claim 36, wherein the valve segment comprises a plurality of leaflets (14, 16).  
Spence discloses the following regarding claim 41: the valve prosthesis of claim 36, wherein the anchor and the frame structure are adapted to be independently and separately expanded (Figs. 7B-7D; paras. 0123-0130).  
Spence discloses the following regarding claim 42: the valve prosthesis of claim 36, wherein the free end is configured to guide the spiral member through a commissure of a native valve of a patient (Figs. 1A-2A, 4D-5B, 6A-7D; paras. 0123-0130, where the shape and 
Spence discloses the following regarding claim 43: the valve prosthesis of claim 36, wherein the free end comprises an atraumatic tip (Figs. 2A, 5A).  
Spence discloses the following regarding claim 44: the valve prosthesis of claim 36, wherein the frame structure is configured for expanding within a native valve of a patient (Figs. 7B-7D; paras. 0123-0130).  
Spence discloses the following regarding claim 45: the valve prosthesis of claim 36, wherein the frame structure has a compressed state (Fig. 7B) sized and dimensioned for percutaneous insertion and an expanded state (Figs. 7C-7D-1) sized and dimensioned for implantation in a native valve of a patient (paras. 0123-0130).  
Spence discloses the following regarding claim 46: the valve prosthesis of claim 36, wherein the frame structure comprises first (upper end portion of element 10) and second (lower end portion of element 10) opposite ends, the first end configured to extend above a native valve and the second end configured to extend below the native valve when the valve prosthesis is positioned across the native valve (Fig. 7D-1).  
Spence discloses the following regarding claim 47: the valve prosthesis of claim 36, wherein the frame structure comprises an expandable stent (paras. 0123-0130).  
Spence discloses the following regarding claim 48: the valve prosthesis of claim 36, wherein the frame structure comprises an expanded outer periphery (Figs. 7C-7D) and a compressed outer periphery (Fig. 7B) when subject to an external radial force, wherein the compressed outer periphery is slightly smaller in diameter than the expanded outer periphery (Figs. 7B-7D; paras. 0123-0130).  
.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Patel et al. (US Pub. No. 2018/0177594; hereinafter Patel).
Spence discloses the limitations of the claimed invention, as described above. However, it does not disclose the free end comprising a ball tip. Patel teaches a heart valve anchor having a ball tip (1200) (Figs. 27A-28F; paras. 0184-0194), for the purpose of providing the anchor with an additional tissue engaging structure to prevent inadvertent movement of the anchor. It would have been obvious to one having ordinary skill in the art to modify the device of Spence to include a ball tip, as taught by Patel, in order to better secure the anchor within the patient.

Claims 21 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Gross et al. (US Pub. No. 2013/0172992; hereinafter Gross).
Spence discloses the limitations of the claimed invention, as described above. However, it does not disclose the frame structure being self-expanding. Gross teaches that it is well known 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774